DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on April 25, 2022 are entered into the file. Currently, claims 1, 4, 5, 10, 11, and 12 are amended; claims 2, 13-15, 19-31, 35, and 36 are cancelled; claims 18 and 32-34 are withdrawn; resulting in claims 1, 3-12, 16, and 17 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 6, the limitation of claim 6 reciting “wherein the protective film layer comprises at least one of polyethylene, polypropylene, and polyvinyl chloride” in combination with the newly added limitation of claim 1 reciting “a protective film layer…provided in a thickness of approximately 17 micrometers or thinner” is considered new matter that is not supported by the original specification.
In looking to the instant specification at page 5, Ln 10-17, various exemplary materials are listed as usable materials for the protective film (28; protective film layer) of the instant invention. The first material listed is a thin polyethylene film. Then, the protective film is said to alternatively include at least one of polyethylene, polypropylene, and polyvinyl chloride. Lastly, another exemplary material is said to be profiSTRETCH MCP, such as provided in a thickness of approximately 9 µm, approximately 17 µm, or thicker or thinner films.
It is noted that this paragraph of the specification at page 5, Ln 10-17 only expressly sets forth a thickness of the protective film when the material of the film is profiSTRETCH MCP. The instant specification does not specifically set forth thickness values for the protective film when the material of the film is polyethylene, polypropylene, or polyvinyl chloride. It is further noted that all of the instant Examples use the same protective film, which is a film made of profiSTRETCH MCP having a thickness of 17 µm (see Tables 1-2 on pages 6-7 of the as-filed specification).
It is not clear from the instant disclosure whether the “profiSTRETCH MCP” material is made of polyethylene, polypropylene, or polyvinyl chloride as recited in claim 6. Furthermore, it is not clear from the specification if the preferred thickness values disclosed with respect to the profiSTRETCH MCP material are intended to also extend to the other materials disclosed for the protective film. However, it is not clear that a preferred range of thicknesses for one material would also necessarily represent a suitable range of thicknesses for another material, as different materials may have different levels of flexibility, transparency, etc. that would require different thicknesses in order to achieve the same properties. Clarification from the Applicant is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-9, 11-12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 206383615, machine translation previously provided) in view of Kaneko (US 2020/0062999, previously cited).
Regarding claim 1, Wang et al. teaches a thermoplastic polyurethane (TPU) car body sticker or paint protective film for automobiles (web of film material) comprising a conformable base film in the form of a TPU film (3) having a coating (4) formed thereon, a pressure-sensitive adhesive layer (2) having a first surface bonded to the second surface of the base film, an anti-adhesive layer (1; release liner) attached to the second surface of the adhesive layer, and a protective film (5; protective film layer) releasably attached to the first surface of the base film ([0004], [0016], [0028], see annotated Fig. 2 below).

    PNG
    media_image1.png
    251
    628
    media_image1.png
    Greyscale

Fig. 2 from Wang et al. (CN 206383615) showing a TPU car body sticker comprising a peelable protective film (5) disposed on a coating (4) formed on a TPU film (3) having a pressure-sensitive adhesive layer (2) formed on a rear surface thereof, and an anti-adhesive layer (1). The coated TPU film corresponding to the claimed conformable base film has first and second surfaces (annotated).

Although Wang et al. teaches that such TPU films are commonly used as the base material of adhesive products applied to automobiles, such as paint protective films ([0004]), the reference does not expressly teach that the web of TPU sticker film is wound about a central longitudinal axis to provide a roll or that the release liner is releasably attached to the second surface of the adhesive layer.
However, in the analogous art of conformable protective films, Kaneko teaches a laminate (120; web of film material) comprising a process film (125; protective film layer), a surface coat layer (124), a substrate layer (121), an adhesive layer (122), and a release liner (123) in this order ([0025]-[0026], Fig. 1). Kaneko teaches that the laminate may be wound around a core (110) to provide a roll (100) in order to make the laminate compact and to enable a suitable size or shape to be cut from the roll during use ([0021], [0024]). Kaneko further teaches that the release liner is disposed on a surface of the adhesive layer and is releasable so that an operator can easily peel the release liner by hand to expose the adhesive layer [0030].
Given that both Wang et al. and Kaneko disclose films to be applied to car bodies, in particular paint protection films (Wang et al., [0004]; Kaneko, [0025]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the web of TPU sticker film of Wang et al. by winding it around a core to provide a roll, as taught by Kaneko, in order to provide the film in a compact form. Furthermore, it would have been obvious to one of ordinary skill in the art to specify that the anti-adhesive layer of Kaneko is releasably attached to the adhesive layer, as taught by Kaneko, in order to enable removal of the liner to expose the adhesive for application of the film to a car body.
With respect to the claimed thickness of the protective film layer, Wang et al. teaches embodiments wherein the thickness of the protective film (5) is 70 µm when the protective film is made of PET and wherein the thickness of the protective film (5) is 50 µm when the protective film is a PP/LLDPE double-layer co-extruded film ([0022]-[0027]) but does not expressly teach an embodiment where the protective film is provided in a thickness of approximately 17 micrometers or thinner.
However, Kaneko further teaches that the thickness of the process film (125; protective film layer) is suitably set within the range of 10 µm or more and 25 µm or less in consideration of the desired flexibility and the suppression of tunneling, as well as the desired deformation and smoothness of the laminate ([0007], [0095]-[0096]). Kaneko teaches that by using a thin, flexible material as the process film, restraint by the process film is alleviated, which enables the release liner to easily expand and contract along the circumferential direction and thus prevents distortion and tunneling between the adhesive layer and the release liner ([0068], [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the web of film material of Wang et al. in view of Kaneko by setting a thickness of the protective film layer within the claimed range, as taught by Kaneko, for the benefit of optimizing the flexibility and smoothness and to prevent tunneling or partial delamination of layers upon winding the laminate film into a roll. Kaneko teaches the range of thickness of the protective film layer being 10 µm or more and 25 µm or less, which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 5, Wang et al. in view of Kaneko teaches all of the limitations of claim 1 above, and while Wang et al. does not expressly teach an elongation of the protective film, Kaneko further teaches that the laminate solves the problem of tunneling and distortion which commonly occurs upon winding around a core by setting the process film (125; protective film layer) to be thinner than the release liner and relatively flexible ([0007], [0011], [0068]). Specifically, Kaneko teaches that by using a thin, flexible material as the process film, restraint by the process film is alleviated, which enables the release liner to easily expand and contract along the circumferential direction and thus prevents distortion and tunneling between the adhesive layer and the release liner ([0068], [0095]).
Kaneko teaches the importance of optimizing the thickness and flexibility of the process film in order to reduce distortion of the laminate upon winding into a roll. Thus, it would have been obvious to one of ordinary skill in the art to have determined the optimum value of a result-effective variable such as the elongation of the protective film layer relative to the elongation of the base film through routine experimentation, especially given the teaching in Kaneko regarding the desire to increase the flexibility of the process film in order to reduce tunneling and distortion of the laminate. MPEP 2144.05(II).
Regarding claims 6 and 17, Wang et al. in view of Kaneko teaches all of the limitations of claim 1 above, and Wang et al. further teaches that the protective film can be an electrostatic adsorption film such as a PVC, PP, or PE electrostatic film ([0014]-[0015]) such that the protective film can be electrostatically attracted to the first surface of the coated TPU film (3, 4; conformable base film) (Fig. 2).
Regarding claim 7, Wang et al. in view of Kaneko teaches all of the limitations of claim 1 above, and Wang et al. further teaches that the protective film (5) is releasably attached to the first surface of the coated TPU film (3, 4; conformable base film), wherein a peeling force (bonding force) between the protective film and the coating is in the range of 0.05-10 N/25 mm so that the protective film and the coating can be attached smoothly, tightly, and easily while enabling the film to be peeled off without leaving residue or damaging the coating [0016].
Although Wang et al. does not expressly teach a separation speed at which the peeling force was measured, the reference does teach that the peeling force is preferably within the range of 5 to 1000 cN/25 mm, which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I). Furthermore, Wang et al. teaches that it is within the level of ordinary skill in the art to determine a suitable adhesive force so that the protective film can be adhered tightly while enabling its removal without damaging the underlying layers.
Regarding claims 8 and 9, Wang et al. in view of Kaneko teaches all of the limitations of claim 1 above. As noted above, Wang et al. teaches that the TPU sticker comprises a conformable base film in the form of a coating (4) provided on a TPU film (5) ([0004], [0016], Fig. 2), which comprises multiple material layers. Wang et al. teaches that both the coating and the TPU film may comprise a polyurethane film ([0004], [0026]).
Regarding claims 11 and 12, Wang et al. in view of Kaneko teaches all of the limitations of claim 1 above, and while Wang et al. does not expressly teach a surface roughness of the conformable base film, Kaneko further teaches that each of the process film (125; protective film layer), the release liner (123), and the adhesive layer (122) preferably have excellent smoothness in order to prevent deterioration of the external appearance due to visual recognition of roughness on the surface, especially in the case where the laminate is a transparent product such as a paint protection film ([0036]-[0037], [0051], [0093]-[0094]).
Although the combination of Wang et al. in view of Kaneko does not expressly a specific Ra or Rz value for the surface roughness of the conformable base layer, Kaneko does suggest that roughness on any of the layer surfaces is not preferable, as it causes deterioration of the external appearance of the laminate due to visual recognition of the roughness. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a result-effective variable such as the Ra or Rz value through routine experimentation, especially given the teaching in Kaneko regarding the desire to achieve a laminate having a smooth external appearance. See MPEP 2144.05(II).
Regarding claim 16, Wang et al. in view of Kaneko teaches all of the limitations of claim 1 above, and Wang et al. further teaches that the protective film (5) is in direct contact with the first surface of the coated TPU film (3, 4; conformable base film) ([0016], Fig. 2).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 206383615, machine translation previously provided) in view of Kaneko (US 2020/0062999, previously cited) as applied to claim 1 above, and further in view of Sundet (WO 1996/005262, cited on IDS).
Regarding claims 3 and 4, Wang et al. in view of Kaneko teaches all of the limitations of claim 1 above. Although Kaneko teaches that the laminate may be used as a transparent paint protection film ([0009], [0037]), the combination of references does not expressly teach a particular appearance of the protective film layer.
However, in the analogous art of graphic films, Sundet teaches a laminate for precise application of graphics to a substrate such as an automotive vehicle (p. 3, Ln 1-24), wherein the laminate (10; web of film material) comprises a transparent polymeric cover sheet (12; protective film layer) provided over a layer of decorative polymeric film graphics (14; conformable base film) having an adhesive layer (15) provided on a rear surface thereof and a flexible low-adhesion carrier web (17; release liner) protecting the adhesive (p. 8, Ln 30-p. 9, Ln 11; Figs. 1-2).
Sundet teaches the process of using the laminate involves peeling off the polymeric cover sheet and its removable adhesive to expose the graphics once fully adhered to the substrate (p. 4, Ln 27-p. 5, Ln 21). Sundet further teaches that the cover sheet has transparency so that the user can see both the graphics and the underlying substrate in order to enable the user to reposition the laminate with precision during application (p. 5, Ln 9-18). Although Sundet does not expressly teach a specific visual transmittance of the transparent polymeric cover sheet, the reference teaches that it is within the level of ordinary skill in the art to select a transparent polymer having the desired level of transparency so that the underlying graphic can be adequately visualized during application of the laminate.
Given that all of the laminates disclosed by Wang et al., Kaneko, and Sundet are conformable films intended to be applied to surfaces such as automotive vehicles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the web of film material of Wang et al. in view of Kaneko by selecting a transparent polymeric film having a high visual transmittance as the protective film layer, as suggested by Sundet, in order to enable an underlying graphic on the conformable base film to be adequately visualized during application of the film.



Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 206383615, machine translation previously provided) in view of Kaneko (US 2020/0062999, previously cited) as applied to claim 1 above, and further in view of Janssen et al. (WO 2000/024576, cited on IDS).
Regarding claims 3 and 4, Wang et al. in view of Kaneko teaches all of the limitations of claim 1 above, but the combination of references does not expressly teach a specific appearance of the protective film layer.
However, in the analogous art of conformable protective films, Janssen et al. teaches an article (2; web of film material) to be applied to a substrate such as a vehicle (p. 10, Ln 17-25), wherein the article comprises a stack of sheets (6, 8, 10, 12, 14) with each sheet having a top release layer (16, 22, 28, 34, 40), an inner film layer (18, 24, 30, 36, 42), and a lower bonding layer (20, 26, 32, 38, 44), and with a release liner releasably attached to the bonding layer of the bottom sheet of the stack of sheets (p. 21, Ln 12-16; p. 22, Ln 19-28; Fig. 1). Janssen et al. teaches that the article comprising the stack of sheets designed to be removable from one another serves to prevent damage to the underlying substrate on which the article is applied (p. 4, Ln 17-p. 5, Ln 2). Janssen et al. further teaches that the sheets are typically transparent and colorless but may optionally be tinted, and that the stack of sheets preferably has no effect on visual acuity and has a low haze value so that an observer can discern images when looking through the article (p. 1, Ln 8-14; p. 15, Ln 1-12). Although Janssen et al. does not expressly teach a visual transmittance of the transparent polymeric cover sheet, the reference teaches that it is within the level of ordinary skill in the art to select a transparent film having the desired level of transparency with minimal light scattering so that images can be appropriately discerned through the protective film layer.
Given that all of the laminates disclosed by Wang et al., Kaneko, and Janssen et al. are conformable films intended to be applied to surfaces such as automotive vehicles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the web of film material of Wang et al. in view of Kaneko by selecting a transparent polymeric film having a high visual transmittance as the protective film layer, as suggested by Janssen et al., in order to enable an observer to clearly discern images through the protective layer.

Claims 1, 3, 5, 8-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire et al. (US 2018/016093, cited on IDS) in view of Kaneko (US 2020/0062999, previously cited).
Regarding claims 1, 3, and 16, McGuire et al. teaches a multi-layer protective sheet (web of film material) comprising sequential layers of a topcoat layer, a carrier layer, a resilient layer, and an adhesive layer [0015]. McGuire et al. further teaches that, until its application on a surface, the adhesive layer can be protected using a conventional release liner so that the sheet can be stored and shipped easily in roll form until its application [0053]. McGuire et al. teaches that the multi-layer protective sheet can include a polymer liner (e.g. a clear polyester liner) (protective film layer) to protect the topcoat layer of the sheet, wherein the liner can be removed before or after the sheet is applied to substrate [0056].
McGuire et al. further teaches that the multi-layer protective sheet is used in applications where the sheet is applied to a surface in such a way as to conform to the shape of the surface ([0065]), therefore each of the layers of the sheet is conformable. The combination of the topcoat layer, the carrier layer, and the resilient layer is considered to meet the limitations directed to the conformable base film, wherein the adhesive layer is bonded to the resilient layer (second surface of the base film), and the protective film layer is releasably attached to and in direct contact with the topcoat layer (first surface of the base film). 
Although McGuire et al. teaches a polymer liner (protective film layer) that is releasably attached to the topcoat layer of the protective sheet, the reference does not expressly teach a thickness of the polymer liner.
However, in the analogous art of conformable protective films, Kaneko teaches a laminate (120; web of film material) comprising a process film (125; protective film layer), a surface coat layer (124), a substrate layer (121), an adhesive layer (122), and a release liner (123) in this order ([0025]-[0026], Fig. 1). Kaneko teaches that the laminate may be wound around a core (110) to provide a roll (100) in order to make the laminate compact and to enable a suitable size or shape to be cut from the roll during use ([0021], [0024]).
Kaneko teaches that the thickness of the process film (125; protective film layer) is suitably set within the range of 10 µm or more and 25 µm or less in consideration of the desired flexibility and the suppression of tunneling, as well as the desired deformation and smoothness of the laminate ([0007], [0095]-[0096]). Kaneko further teaches that the process film is preferably made of PET due to its particularly excellent smoothness and suppression of tunneling (Table 1, [0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-layer protective sheet of McGuire et al. by setting a thickness of the polymer liner within the claimed range, as taught by Kaneko, for the benefit of optimizing the flexibility and smoothness and to prevent tunneling or partial delamination of layers upon winding the laminate film into a roll. Kaneko teaches the range of thickness of the protective film layer being 10 µm or more and 25 µm or less, which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 5, McGuire et al. in view of Kaneko teaches all of the limitations of claim 1 above, and while McGuire et al. does not expressly teach an elongation of the protective film, Kaneko further teaches that the laminate solves the problem of tunneling and distortion which commonly occurs upon winding around a core by setting the process film (125; protective film layer) to be thinner than the release liner and relatively flexible ([0007], [0011], [0068]). Specifically, Kaneko teaches that by using a thin, flexible material as the process film, restraint by the process film is alleviated, which enables the release liner to easily expand and contract along the circumferential direction and thus prevents distortion and tunneling between the adhesive layer and the release liner ([0068], [0095]).
Kaneko teaches the importance of optimizing the thickness and flexibility of the process film in order to reduce distortion of the laminate upon winding into a roll. Thus, it would have been obvious to one of ordinary skill in the art to have determined the optimum value of a result-effective variable such as the elongation of the protective film layer relative to the elongation of the base film through routine experimentation, especially given the teaching in Kaneko regarding the desire to increase the flexibility of the process film in order to reduce tunneling and distortion of the laminate. MPEP 2144.05(II).
Regarding claims 8 and 9, McGuire et al. in view of Kaneko teaches all of the limitations of claim 1 above. As noted above, McGuire et al. teaches that the multi-layer protective sheet comprises a conformable base film in the form of a topcoat layer, a carrier layer, and a resilient layer ([0015]), which comprises multiple material layers. McGuire et al. further teaches that the carrier layer can either be a single film layer or a mid-ply layer that contains multiple layers [0026]. McGuire et al. further teaches that the topcoat layer, the carrier layer, and the resilient layer may each comprise a polyurethane film ([0027], [0044], [0055]).
Regarding claim 10, McGuire et al. in view of Kaneko teaches all of the limitations of claim 1 above, and McGuire et al. further teaches that the multi-layer protective sheet preferably has smooth, glossy surfaces and a substantially uniform thickness throughout in order to maximize its capability of providing seemingly invisible protection to a surface [0064]. McGuire et al. further teaches that protection of painted surfaces generally requires retention of the original glossy appearance, where exterior (or topcoat) layers are applied to impart such gloss retention properties ([0004]-[0005], [0055]).
Although McGuire et al. in view of Kaneko does not expressly teach that the first surface of the conformable base film is a glossy surface, McGuire et al. does suggest that it would have been obvious to one of ordinary skill in the art to utilize a topcoat layer having a glossy appearance as the outwardly exposed layer on the first surface of the base film so as to enable the multi-layer protective sheet to impart a smooth, glossy appearance to the surface to which it is applied.
Regarding claims 11 and 12, McGuire et al. in view of Kaneko teaches all of the limitations of claim 1 above, and while McGuire et al. does not expressly teach a surface roughness of the conformable base film, Kaneko further teaches that each of the process film (125; protective film layer), the release liner (123), and the adhesive layer (122) preferably have excellent smoothness in order to prevent deterioration of the external appearance due to visual recognition of roughness on the surface, especially in the case where the laminate is a transparent product such as a paint protection film ([0036]-[0037], [0051], [0093]-[0094]).
Although the combination of McGuire et al. in view of Kaneko does not expressly a specific Ra or Rz value for the surface roughness of the conformable base layer, Kaneko does suggest that roughness on any of the layer surfaces is not preferable, as it causes deterioration of the external appearance of the laminate due to visual recognition of the roughness. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a result-effective variable such as the Ra or Rz value through routine experimentation, especially given the teaching in Kaneko regarding the desire to achieve a laminate having a smooth external appearance. See MPEP 2144.05(II).
Response to Arguments
Response-Claim Objections
The previous objections to claims 4-5 and 10-12 are overcome by Applicant’s amendments to the claims in the response filed April 25, 2022.

Response-Claim Rejections - 35 USC § 112
The previous rejection of claim 13 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is moot in light of Applicant’s cancellation of claim 13 in the response filed April 25, 2022.

Response-Claim Rejections - 35 USC § 102 
Applicant’s arguments, see pages 6-7 of the remarks filed April 25, 2022, with respect to the previous rejections under 35 U.S.C. 102(a)(1) over Johnson et al. and Takemoto et al. have been fully considered and are persuasive, as both references fail to teach the newly added limitation requiring that the protective film layer is provided in a thickness of approximately 17 micrometers or thinner. Thus, the previous rejections over Johnson et al. and Takemoto et al. have been withdrawn. 

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 7-8 of the remarks filed April 25, 2022, with respect to the previous rejections over Wang et al. in view of Kaneko have been considered but are moot because the new ground of rejection relies on a new combination of teachings in the references that have not been addressed or challenged by the Applicant in the remarks.
The Applicant argues on page 7 that Wang et al. teaches that the thickness of the diaphragm (5) is 70 micrometers, which is significantly different than the claimed protective film layer thickness and would not provide the same level of conformability as the claimed construction. In light of the amendments to claim 1, Kaneko is relied upon in the rejections above for its teaching of a PET process film (125; protective film layer) having a thickness within the range of 10 µm or more and 25 µm or less in order to achieve both optimal smoothness and suppression of tunneling for the laminate (Table 1, [0093]-[0096]). The range of thickness values taught by Kaneko overlaps the claimed range for the protective film layer thickness and establishes a prima facie case of obviousness. See MPEP 2144.05(I). Further in light of the amendments to claim 1, a primary reference to McGuire et al. is used in combination with Kaneko in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785